Citation Nr: 1505459	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

The Veteran testified at an August 2014 Travel Board hearing before the undersigned sitting at the RO.  A transcript of that hearing is associated with the claims file.

In correspondence dated October 2014, the Veteran's mother stated that the Veteran has complained of numbness in the hands since he returned from service.  As such, the issue of entitlement to service connection for numbness in the hands has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his tinnitus, hearing loss, and psychiatric disabilities were caused by service.  During the August 2014 Board hearing, he claimed that his hearing loss and tinnitus were caused by exposure to excessive noise from weapon firings in service and that he first noticed his hearing loss and tinnitus 30 some years ago.

In a November 2012 letter, Patrick M. Lalley, M.D indicated that he has been the primary physician for the Veteran for over 20 years.  Dr. Lalley stated that the Veteran has a longstanding history of hearing loss and tinnitus in his left ear that is "likely" related to his military service from 1968 to 1971 and that he has also experienced bouts of anxiety, depression and alcohol dependency since 1971 which "may" also be attributed to his military service in Vietnam.  However, Dr. Lalley's opinion contains words of speculation, such as "likely" and "may."  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

During the August 2014 Board hearing, the Veteran testified that shortly after separation from service, he had a hearing test and was issued hearing aids from Dr. Lalley.  Although the record reflects that the Veteran has been treated by Dr. Lalley for over 20 years, the claims file only contains records from Dr. Lalley, dated from December 2003 to September 2014.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Additionally, during the August 2014 hearing, the Veteran reported that he received treatments for his psychiatric condition at the VA Medical Center in St. Cloud, Minnesota in 1983.  However, the earliest VA treatment records currently associated with the claims file are dated in November 2003.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Thus, the case must be remanded for the RO to obtain and associate with the claims file any treatment records relating to the Veteran dated closer to his service separation.

Finally, the Veteran submitted additional evidence in support of his claims in October 2014.  This evidence consists of recent private treatment records from Dr. Lalley and lay statements from his mother that were previously not of record.  This evidence has not been previously considered by the RO in adjudicating the claims on appeal when the claims were last adjudicated by the RO in a January 2013 Statement of the Case (SOC).  The additional evidence is relevant to the issues addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for his psychiatric, tinnitus and hearing loss disabilities since his discharge from the service in May 1971.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  In particular, records relating to the Veteran's psychiatric treatments dated from 1983 to November 2003, and from November 2012 to the present, should be requested from the St. Cloud VAMC, as well as the complete private treatment record from Dr. Patrick M. Lalley dated from as early as the 1970s or 1980s.

All attempts to obtain these records should be documented in the claims file.  Two attempts must be made to obtain the VA and private medical records identified, unless the first attempt reveals that a second attempt would be futile.  If records are identified, but not obtained, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence, specifically including all evidence of record received since January 2013.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

